COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Fitzpatrick
Argued at Richmond, Virginia


KENNETH WAYNE MORRIS, S/K/A
 KENNETH WAYNE MORRIS, SR.
                                        MEMORANDUM OPINION * BY
v.        Record No. 1606-96-2       JUDGE JOHANNA L. FITZPATRICK
                                             APRIL 1, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                          Jay T. Swett, Judge
             (Paul H. Schwartz, on brief), for appellant.
              Appellant submitting on brief.

             Steven A. Witmer, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             brief), for appellee.



     Kenneth Wayne Morris, Sr. (appellant) was convicted in a

bench trial of grand larceny pursuant to Code § 18.2-95 and

sentenced to four years in prison, with three years suspended.

On appeal, he argues that the trial court erred in (1)

determining the value of the motorcycle to be $200 or more, and

(2) finding appellant had the intent to permanently deprive

Gloria Walters (Walters) of her motorcycle.    Finding no error, we

affirm.

     On the morning of August 12, 1995, appellant knocked on

Walters' front door.    When she answered the door, appellant

inquired whether a motorcycle located in "the rear of the house"

was for sale.    Although initially Walters told appellant that she
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
"wasn't really interested in selling," she agreed to give

appellant the motorcycle as payment for doing work on her house.

 Walters and appellant examined the motorcycle after unlocking

it.   Appellant then produced a blank contract form and listed the

work to be done on Walters' house. 1   The parties agreed that the

work was to be started within approximately two weeks from the

date of the contract.

      Later that day, after appellant left the property without

finishing the lawn as agreed, Walters noticed that the motorcycle

and the key to the motorcycle were missing.    She contacted

appellant, who admitted having them.    She requested that

appellant return the motorcycle to her at that time and on

several subsequent occasions.   Appellant never returned the bike

nor did he complete any of the work under the contract.

Appellant gave the motorcycle to his cousin.
      At trial, the evidence established that Walters purchased

the motorcycle in 1988 for $3,200-$3,300, that it was a limited

production model which had been specifically customized, that it

had less than 750 miles on it, and that she "wanted about $4500

      1
      The contract listed the "Service(s) to be rendered" as
follows: "to do gutters on house facial boards if bad brick to
be filled in holes and replace if bad and to paint outside of
house and scrape old paint off porch boards replace in front of
door and ceiling fix in dining room and door on celler [sic],
clean shingles of roof." Payment was described as follows:
"Total Amount Due on Completion of Work: $ for 88 Honda
Inttersceter Bike." Both parties signed the contract beneath the
line reading, "PAYMENT WILL BE DUE IN FULL UPON COMPLETION OF
WORK." (Emphasis added).




                                 2
for it, if [she] were to sell it.     [She] would have, perhaps,

settled for at least over what [she] paid for it, . . . at least

$3500 at the very rock bottom."   The evidence also established

that the motorcycle had been damaged in 1991, and had been left

outside since 1991-1992.

     Appellant testified that he would "get the bike for partial

payment" and that after he "finished the work [he'll] come and

get the title," that both he and Walters loaded the motorcycle

onto his truck, that she was aware he was taking the motorcycle,

and that she did not contact him during the following two-week

period to ask for the return of the motorcycle.
     In overruling appellant's motion to strike at the close of

the evidence, the trial court found as follows:
          I find, listening and observing the
          witnesses, coupled with the defendant's prior
          criminal conviction, which is something which
          the court considers as to the defendant's
          credibility, that the version of events is
          far more likely to have occurred and far more
          credible as explained by Ms. Walters. I find
          it very difficult to adopt the version
          described by the defendant . . . [which]
          stretches this Court's reasonable grounds of
          credibility. I find that the version
          happened essentially as Ms. Walters testified
          to. . . . [U]nder these circumstances, absent
          any permission, absent any discussion about
          taking the motorcycle, coupled with the
          subsequent explanations and refusals to
          return the motorcycle that [appellant], it's
          fair to conclude, and the Court does so, that
          when he went back on August 12th to take the
          motorcycle that he intended to permanently
          deprive Ms. Walters of the motorcycle,
          particular[ly] in light of his own testimony
          that he was simply going to hold it as down
          payment yet it turns up in the hands of
          somebody else when he never does the work.



                                  3
     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987); see also Gooden

v. Commonwealth, 226 Va. 565, 571-72, 311 S.E.2d 780, 784 (1984).

The inferences to be drawn from proved facts are within the

province of the fact finder as long as they are reasonable and

justified.    David v. Commonwealth, 2 Va. App. 1, 3, 340 S.E.2d
576, 577 (1985) (citing Patler v. Commonwealth, 211 Va. 448, 457,
177 S.E.2d 618, 624 (1970), cert denied, 407 U.S. 909 (1972)).     A

conviction will be affirmed unless plainly wrong or unsupported

by the evidence.    Higginbotham v. Commonwealth, 216 Va. 349, 352,

218 S.E.2d 534, 537 (1975).
                        VALUE OF THE MOTORCYCLE

     It is well settled that the value of the stolen property is

an essential element of the offense, and that the burden is on

the Commonwealth to prove the statutory amount.    Knight v.
Commonwealth, 225 Va. 85, 88, 300 S.E.2d 600, 601 (1983); Wright

v. Commonwealth, 196 Va. 132, 139, 82 S.E.2d 603, 607 (1954).

     When the value of goods taken is at issue, "the facts and

circumstances proven [must be] such as to permit an intelligent

and probable estimate of the amount of damages or loss

sustained."    Gertler v. Bowling, 202 Va. 213, 215, 116 S.E.2d
268, 270 (1960).   Value may be shown from direct or

circumstantial evidence.    Veney v. Commonwealth, 212 Va. 805,



                                  4
806-07, 188 S.E.2d 80, 82-82 (1972).      As the owner of the

motorcycle, Walters was competent to testify as to its value.

Haynes v. Glenn, 197 Va. 746, 750-51, 91 S.E.2d 433, 436 (1956).

"While the original purchase price of an item may be admitted as

evidence of its current value, there must also be 'due allowance

for elements of depreciation.'"       Dunn v. Commonwealth, 222 Va.
704, 705, 284 S.E.2d 792, 792 (1981) (quoting Gertler, 202 Va. at

215, 116 S.E.2d at 270).
     The evidence sufficiently proved the value of the motorcycle

to be $200 or more.   "There was sufficient evidence before the

[trier of fact] for it to intelligently and fairly estimate with

reasonable certainty the quantum of damages at the time of the

loss" and to conclude that the motorcycle was worth $200 or more.

The testimony of the owner, Walters, established that she was

knowledgeable about the value of the motorcycle which she

purchased as a specially customized, limited production model

with a present value of at least $3,500.      The trial court was

entitled to reject as incredible appellant's testimony of the

value he assigned to the work he was to perform in exchange for

the bike.
                            SUFFICIENCY

     The trial court, having the opportunity to see and hear the

witnesses testify, was entitled to credit the Commonwealth's

witness and to disbelieve appellant.       See Schneider v.
Commonwealth, 230 Va. 379, 382, 383, 337 S.E.2d 735, 736-37




                                  5
(1985).   "The weight which should be given to evidence and

whether the testimony of a witness is credible are questions

which the fact finder must decide."     Bridgeman v. Commonwealth, 3
Va. App. 523, 528, 351 S.E.2d 598, 601 (1986).

     "To prove that a defendant is guilty of larceny, the

Commonwealth must present evidence that the defendant took the

property with the intention to deprive the owner permanently of

his possession of the goods."   Welch v. Commonwealth, 15 Va. App.
518, 524, 425 S.E.2d 101, 105 (1992).    "Intent may, and most

often must, be proven by circumstantial evidence and the

reasonable inferences to be drawn from proven facts are within

the province of the trier of fact."     Fleming v. Commonwealth, 13
Va. App. 349, 353, 412 S.E.2d 180, 183 (1991).

     The trial court rejected as incredible appellant's claim

that he had a right to take the motorcycle and properly inferred

that appellant's intent was to permanently deprive the victim of

her motorcycle from the wrongful taking of the property.      See
Bryant v. Commonwealth, 248 Va. 179, 445 S.E.2d 667 (1994);

Saunders v. Commonwealth, 18 Va. App. 825, 447 S.E.2d 526 (1994).

 The victim testified that she requested the return of her

motorcycle and appellant refused.    Appellant's testimony

established that he had converted the motorcycle to his own use

by giving it to his cousin.   From appellant's refusal to return

the motorcycle and his subsequent conversion of the same, the

court was entitled to conclude that he intended to permanently




                                 6
deprive the victim of her property.

     For the foregoing reasons, we affirm the conviction.

                                             Affirmed.




                                7